UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2377


In re:   CARLOS ALEXANDER SANDERS,

                       Petitioner.



                  On Petition for Writ of Mandamus
             (No. 5:12-cr-00158-FL-1; 5:13-cv-00873-FL)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carlos Alexander Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carlos   Alexander   Sanders   petitions    for   a   writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C. § 2255 (2012) motion.        He seeks an order

from this court directing the district court to act.            We find

the present record does not reveal undue delay in the district

court.   Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       PETITION DENIED




                                  2